          Case 2:21-cv-00695-SMV Document 4 Filed 08/02/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO

NATALIE NICOLE McCOY,

       Plaintiff,

v.                                                                        No. 21-cv-0695 SMV

KILOLO KIJAKAZI,
Acting Commissioner of the
Social Security Administration,

       Defendant.

          ORDER GRANTING LEAVE TO PROCEEED IN FORMA PAUPERIS
                   AND DIRECTING SERVICE OF PROCESS

       THIS MATTER is before the Court on Plaintiff’s Application to Proceed in District Court

without Prepaying Fees or Costs (Long Form) [Doc. 2], filed on July 28, 2021. The Court, being

fully advised in the premises FINDS that the Motion should be GRANTED.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff’s

Application [Doc. 2] be GRANTED. Plaintiff may proceed without payment of a filing fee, costs,

or security therefor.

       IT IS FURTHER ORDERED that the United States Marshal Service serve the summons

and complaint on the United States Attorney, the Attorney General, and the Office of the General

Counsel of the Social Security Administration.

       IT IS SO ORDERED.

                                                   ____________________________________
                                                   STEPHAN M. VIDMAR
                                                   United States Magistrate Judge
